BEASLEY, Judge
concurring with separate opinion.
While I generally agree with the majority’s analysis, I write separately to address this Court’s jurisdiction.
This Court should deny Defendant’s petition for writ of certiorari. There are three bases on which this Court can grant certiorari: “when the right to prosecute an appeal has been lost by failure to take timely action, or when no right of appeal from an interlocutory order exists, or for review pursuant to N.C.G.S. § 15A-1422(c)(3) of an order of the trial court denying a motion for appropriate relief.” N.C. R. App. P 21(a)(1).
*352Defendant’s notice of appeal was timely. The record shows Defendant’s appellate entries were filed 8 November 2011, the same day that he pled guilty. The motion to suppress was orally denied on 7 November 2011, and the written order was entered 21 November 2011. The Transcript of Plea clearly indicates that “Defendant reservefd] his right to appeal the denial of the motion to suppress.”
As to this Court’s jurisdiction, in State v. Pimental, 153 N.C. App. 69, 76, 568 S.E.2d 867, 871 (2002), our Court stated, “[i]f defendant, wished to preserve his right to appeal the denial of those motions to suppress, defense counsel need only have insisted that the Transcript of Plea state that defendant was reserving his right to appeal the Court’s denial of Ms motions to suppress pursuant to N.C.G.S. § 15A-979(b).” (internal quotation marks omitted and emphasis added). The Transcript of Plea in this case states that “Defendant reserve[d] his right to appeal the denial of the motion to suppress.”
State v. Miller, 205 N.C. App. 724, 725, 696 S.E.2d 542, 542-43 (2010), however, states that the defendant must appeal from “Ms judgment of conviction.” (emphasis added). It seems to be a matter of semantics that Defendant must appeal from the “judgment of conviction” in order to preserve his appeal from the denial of the motion to suppress under N.C. Gen. Stat. § 15A-979(b). His appeal from the judgment appears to be implied by his appeal on the motion to suppress. This panel, however, cannot overrule another panel of this Court. In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989).
I would note, though, that Miller cites State v. Taylor, 2010 WL 1960851 (unpublished). Taylor engages in statutory interpretation, devoting all of one paragraph to deciding that the defendant did not appeal from his conviction when he did not appeal in open court and only later filed a written notice of appeal that did not include the judgment. Miller then cites State v. Turner, 305 N.C. 356, 361-62, 289 S.E.2d 368, 372 (1982), for a proposition that it does not support.
While G.S. 15A-979(c) accords the state the right to appeal from a pretrial order granting a motion to suppress, the statute does not accord a defendant the right to appeal from an order denying the motion. G.S. 15A-979(b) provides that an order denying a motion to suppress evidence may be reviewed upon an appeal from a judgment of conviction, including a judgment entered upon a plea of guilty.
*353Id. Turner was noting that the defendant could not appeal from the motion granting suppression of the evidence since there had not yet been a judgment of conviction, not that the defendant had failed to appeal from the judgment of conviction where one actually existed. Id. Likewise, State v. Tate, 300 N.C. 180, 183, 265 S.E.2d 223, 226 (1980), is misinterpreted by Miller.
When the motion to suppress must be and is made in limine or can be and is made in limine, then the defendant can appeal if the motion is denied and he enters a plea of guilty, G.S. 15A-979(b), and the State can appeal if the motion is granted, G.S. 15A-1445 (which refers to G.S. 15A-979).
Id. I write separately to point out the tension between N.C. Gen. Stat. § 15A-979(b), Pimental, and Miller but believe that Defendant properly preserved his right to appeal. Thus, I would consider Defend-ant’s appeal as of right rather than based on his petition for writ of certiorari.